DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 12/22/2020, in which, claims 1-12, are pending. Claims 2-12 are independent. Claims 2-12, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

                                                           Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowed. 

Further, the prior arts searched and of the record neither anticipates nor suggests” an image forming apparatus comprising: an original document conveyance section configured to sequentially convey original documents set toward a reading position; an image reading section configured to sequentially read the original documents conveyed to the reading position; and a controller configured to sequentially acquire original document image data obtained upon reading of the original documents by the image reading section, wherein the controller: extracts a pagination image including an image corresponding to a pagination imparted to an original document from the original document image data of each of a plurality of original documents read by the image reading section, and specifies a last-digit image in the pagination image for each pagination image, the last-digit image corresponding to a ones place of the pagination; arrays a plurality of pagination images in a reading order of original documents corresponding to the original document image data as an extraction source of the plurality of pagination images, the reading order beginning with an original document earliest read, to form a matrix with n rows and ten columns; sets one row of the matrix that includes ten different last-digit images as a reference row; sets a row after the reference row as a first check row; starts a first determination process on pagination images in respective columns of the first check row, the first determination process being for determining, in order from a first column, whether or not a pagination image of the first check row is a first subject pagination image that differs in last-digit image from a pagination image in an identical column of the reference row; and if determining that one of the pagination images of the first check row is the first subject pagination image, determines that multi feed has occurred during reading of a first original document that is an original document last read before an original document corresponding to the original document image data as an extraction source of the first subject pagination image”.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of main claim 1, and claims 2-12, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677